Citation Nr: 1024653	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 
1971.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in part, denied the service connection claim for 
a bilateral hearing loss disability.  

In April 2009, the Veteran presented testimony in a Travel Board 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 


FINDING OF FACT

The probative evidence of record is at least in equipoise 
regarding whether the Veteran's bilateral hearing loss disability 
is related to his active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has bilateral hearing 
loss disability related to acoustic trauma during service, as he 
was not exposed to significant noise after service without 
hearing protection.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption does not apply as discussed below.

With respect to Hickson element (1), current disability, the 
record shows that the Veteran currently has a bilateral hearing 
loss disability.  Hickson element (1) is accordingly met for the 
claim.

With respect to in-service disease, a review of service treatment 
records, including the examination report at service discharge, 
does not reveal complaints consistent with, or a diagnosis of, a 
bilateral hearing loss disability.  Accordingly, Hickson element 
(2) is not met with respect to disease.

Turning to an in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that his duties exposed him to loud noise from diesel 
trucks, grenades, fired weapons, and blown up bunkers without 
hearing protection.  The Veteran's Form DD 214 confirms that he 
was a wireman and received a sharpshooter award.  Also, the Board 
notes that the Veteran is competent to give evidence about what 
he experienced, and acoustic trauma and hearing loss are subject 
to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, 
the Board finds that the Veteran was exposed to hazardous noise 
during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the 
question presented in this case, i.e., the relationship, if any, 
between the Veteran's bilateral hearing loss disability and his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

There are two medical opinions of record addressing this issue.  
A January 2008 VA examination report, which was completed in 
conjunction with review of the claims folder, noted that since 
the Veteran's hearing was within normal limits throughout 
service, it was not likely that his current hearing loss was 
precipitated by military noise exposure.  She reasoned that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary shift which disappears 16 to 48 hours after 
exposure to loud noise, and that impulse sounds may also damage 
the structure of the inner ears resulting in immediate hearing 
loss.  Also, continuous exposure to loud noise can also damage 
the structure of the hair cells resulting in hearing loss.  She 
further stated that if hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exists.  
Since the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify that 
hearing had recovered without permanent loss. 

On the other hand, in a September 2009 letter, C.A. Foss, a 
private audiologist, who reviewed some of the Veteran's service 
records in conjunction with evaluation of the Veteran, noted that 
it was "quite likely" that the Veteran's noise exposure during 
service was the beginning of his hearing loss.  He indicated that 
the type and degree of the Veteran's hearing level was consistent 
with noise induced hearing loss.  

Based on the evidence of record cited herein, the Board concludes 
that evidence for and against the claim for service connection 
for a bilateral hearing loss disability is at least in 
approximate balance.  In other words, the Board finds, based on 
this record that the Veteran's bilateral hearing loss disability 
is as likely the result of his noise exposure in service as it is 
the result of some other factor or factors.  The Board also notes 
that the Veteran has been granted service connection for tinnitus 
based on acoustic trauma during service.  Accordingly, the Board 
will resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for a bilateral hearing disability is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


